Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-67 are pending.
Claims 1-62, and 64 are rejected below.
Claims 63, 65-67 are objected to.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-5-22 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-44, 47-61 and 64 are rejected under 35 U.S.C. 102(e) as being anticipated by Runge (U.S. Pat. 7,010,394).

As to claim 1, Runge teaches a regulator system for regulating the operation of an irrigation system, responsive to user programmed information, comprising: a receiver portion capable of interrupting watering control signals from an irrigation controller (fig. 6); a wireless transceiver located within said receiver portion for receiving temperature and rainfall data transmitted directly from a local wireless sensor unit (fig. 4 element 10); an irrigation controller system interface externally exposed on said receiver portion for connecting said receiver portion with said irrigation controller (fig. 4, 6); a switch for bypassing the control signals from the receiver portion to the irrigation controller via the irrigation controller interface (col. 5 lines 26-30), for either permitting or prohibiting watering by the irrigation controller(col. 5 lines 26-30), and; a user interface disposed on said receiver portion for modifying and displaying a user adjustable rainfall threshold for interrupting said irrigation controller and a user adjustable temperature threshold for interrupting said irrigation controller (col. 1 line 67- col. 2 line 9, Col. 2 lines 18-27, 41-44, 58-67). Runge teaches an irrigation controller that controls an irrigation system based on sensors and thresholds.  Specifically, Runge teaches a user interface for modifying and displaying user adjustable limits such as rain and temperature thresholds.  As to claim 2, Runge teaches wherein said user interface further comprises a signal strength indicator for displaying a wireless signal strength from said local wireless sensor unit (col. 7 lines 24-31). As to claim 3, Runge teaches wherein said local wireless sensor unit comprises hygroscopic material that expands upon contact with moisture from water vapor, rain, snow, or ice (element 23). As to claim 4, Runge teaches wherein said local wireless sensor unit comprises a temperature sensor (col. 2 lines 54-56). As to claim 5, Runge teaches wherein said local wireless sensor unit further comprising a rainfall detection sensor which is capable of sensing whether rain is currently falling or a rate of rainfall, and which transmits control signals to the receiver(col. 3 lines 24-29). As to claim 6, Runge teaches further comprising a rainfall detection sensor which is capable of sensing whether rain is currently falling (col. 3 lines 24-29). As to claim 7, Runge teaches wherein said one or more sensors and sensor electronics, the sensor electronics configured to detect a rainfall accumulation value corresponding to an accumulation of rainfall at the local wireless sensor unit, and the rainfall accumulation value being updated over time (col. 6 lines 17-43). As to claim 8, Runge teaches wherein said user interface further comprises a battery indicator(col. 7 lines 24-31). As to claim 9, Runge teaches wherein said user adjustable rainfall threshold is an amount of rainfall (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 10, Runge teaches wherein a rainfall accumulation sensor switch is disposed in a body of said local wireless sensor unit and is connected mechanically to a hygroscopic material and electrically to a sensor transmitter (fig. 2); said sensor transmitter being wirelessly connected to said receiver portion (fig. 2 element 6), said rainfall accumulation sensor switch being responsive to said hygroscopic material expanding a given amount indicative of a predetermined level of atmospheric precipitation(fig. 2 col. 5 lines 57-63), said rainfall accumulation sensor switch enabling said transmitter to transmit signals to said receiver unit indicative of an atmospheric precipitation condition(fig. 2 col. 5 lines 57-63). As to claim 11, Runge teaches wherein the irrigation system interface is connected to the irrigation system by wiring(claim 10). As to claim 12, Runge teaches a regulator system for regulating the operation of an irrigation system (fig. 6), responsive to user programmed information(col. 2 lines 18-21), comprising: a receiver portion for interrupting an irrigation schedule of an irrigation controller(element 10); a programmable logic controller disposed within said receiver portion(element 18 fig. 4b); a wireless transceiver within said receiver portion for receiving temperature and rainfall data directly from a local wireless sensor unit and further relaying that data to said programmable logic controller(fig. 4b, col. 2 lines 59-67); an irrigation controller interface for connecting said receiver portion with the irrigation controller(fig. 4b); a user interface on an outer portion of said receiver and coupled to said programmable logic controller for modifying and displaying a user rainfall threshold for interrupting said irrigation controller and a temperature threshold for interrupting said irrigation controller(fig. 4b, col. 1 line 67- col. 2 line 9, Col. 2 lines 18-27, 41-44, 58-67). As to claim 13, Runge teaches wherein said user interface further comprises a signal strength indicator for displaying a wireless signal strength from said local wireless sensor unit(col. 7 lines 24-31). As to claim 14, Runge teaches wherein said user interface further comprises a battery indicator(col. 7 lines 24-31). As to claim 15, Runge teaches wherein said local wireless sensor unit comprises hygroscopic material that expands upon contact with moisture from water vapor, rain, snow, or ice(element 23). 

As to claim 16, Runge teaches a system for regulating an irrigation system comprising: a sensor assembly configured for operation at a remote location (element 2), comprising: a first sensor measuring an accumulation of precipitation(col. 2 lines 41-44); a second sensor measuring temperature(col. 2 lines 54-56); a wireless transmitter configured for wirelessly transmitting data (col. 2 lines 56-57); and a sensor assembly control circuit in communication with said first sensor (element 4 – Fig. 2a), said second sensor and said wireless transmitter(col. 2 lines 54-58); a control module configured for operation local to said irrigation controller(fig. 4B), comprising: a receiver configured to wirelessly communicate with said wireless transmitter of said sensor assembly(element 10); a module control circuit in communication with said receiver(element 12); and a user interface in communication with said module control circuitry(fig. 4b); wherein said control module is connected to said irrigation system to selectively interrupt an irrigation schedule based on sensing of a threshold environmental parameter by at least one of said first and second sensor(col. 2 lines 58-67); and, wherein a setting of said threshold environmental parameter is selectively adjustable on said user interface of said control module (col. 1 line 67- col. 2 line 9, Col. 2 lines 18-27, 41-44, 58-67,. Runge teaches an irrigation controller that controls an irrigation system based on sensors and thresholds.  Specifically, Runge teaches a user interface for modifying and displaying user adjustable limits such as rain and temperature thresholds.  As to claim 17, Runge teaches wherein said user interface further comprises a signal strength indicator depicting strength of a wireless signal between said wireless transmitter of said sensor assembly and said control module (col. 7 lines 24-31). As to claim 18, Runge teaches wherein said user interface further comprises a battery strength indicator(col. 7 lines 24-31). As to claim 19, Runge teaches wherein said user interface further comprises a digital indicator configured to display said threshold environmental parameter(col. 8 lines 35-37). As to claim 20, Runge teaches wherein said threshold environmental parameter is a user-determinable temperature value(col. 8 lines 35-42). As to claim 21, Runge teaches wherein said threshold environmental parameter is rainfall accumulation (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 22, Runge teaches wherein said threshold environmental parameter corresponds to a user-determinable temperature value(col. 8 lines 35-42). As to claim 23, Runge teaches wherein said threshold environmental parameter corresponds to a rainfall accumulation (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 24, Runge teaches system for regulating an irrigation system comprising: a control element configured for operation at a remote location (element 2), comprising: hygroscopic material positioned to contact environmental precipitation(element 23); a signal generator generating a signal correlating to expansion of said hygroscopic material as caused by contact of said environmental precipitation with said hygroscopic material(fig. 2 col. 6 line 64- col. 7 line 23); a temperature sensor(col. 2 lines 54-56); a wireless transmitter(col. 2 lines 54-57); and a control circuit in communication with said signal generator (col. 4 lines 38-53), said temperature sensor and said wireless transmitter(col. 4 lines 38-53); said control circuit configured to broadcast environmental precipitation data and temperature data via said wireless transmitter(col. 2 lines 54-67); an irrigation system interface configured for operation local to said irrigation controller(fig. 4), comprising: a receiver in wireless communication with said wireless transmitter of said control element(element 10); an interface control circuit in communication with said receiver(element 12); and a user interface in communication with said interface control circuit(col. 7 lines 58-60); wherein said irrigation system interface is connectable to said irrigation system to selectively interrupt an irrigation schedule based on sensing of at least one of said environmental precipitation and said temperature and a comparing same to at least one user-adjustable threshold value(fig. 6, col. 1 line 67- col. 2 line 3, Col. 2 lines 18-21, 41-44, 58-67, col. 4 lines 10-34 ). As to claim 25, Runge teaches wherein said user interface further comprises a digital indicator configured to display said at least one user-adjustable threshold value(claim 8). As to claim 26, Runge teaches wherein said at least one user-adjustable threshold value is a temperature value (col. 8 lines 35-37). As to claim 27, Runge teaches wherein said at least one user-adjustable threshold value is related to a rainfall amount (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 28, Runge teaches further comprising a second user-adjustable threshold value relating to a rainfall amount (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 29, Runge teaches wherein said user interface further comprises a wireless signal strength indicator (col. 7 lines 24-31). As to claim 30, Runge teaches wherein said user interface further comprises a wireless signal strength indicator (col. 7 lines 24-31). As to claim 31, Runge teaches wherein said user interface further comprises a battery strength indicator(col. 7 lines 24-31). As to claim 32, Runge teaches wherein said user interface further comprises a battery strength indicator(col. 7 lines 24-31). As to claim 33, Runge teaches wherein said user interface further comprises a digital indicator configured to display said at least one user-adjustable threshold value(col. 8 lines 35-42). As to claim 34, Runge teaches wherein said at least one user-adjustable threshold value is a temperature value (col. 8 lines 35-42). As to claim 35, Runge teaches wherein said at least one user-adjustable threshold value comprises a rainfall amount (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 36, Runge teaches further comprising a second user-adjustable threshold value comprises a rainfall amount (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 37, Runge teaches wherein said user interface further comprises a wireless signal strength indicator (col. 7 lines 24-31). As to claim 38, Runge teaches wherein said user interface further comprises a battery strength indicator (col. 7 lines 24-31). As to claim 39, Runge teaches a system for interrupting a function of an irrigation system comprising: a control device configured for operation at a remote location (element 2), comprising: a housing (fig. 2) ; hygroscopic material disposed in said housing and exposed to environmental precipitation (element 23); a signal generating element associated with said hygroscopic material generating an output corresponding to expansion of said hygroscopic material (fig. 2, col 6 line 64- col. 7 line 23); a temperature sensor (col. 2 lines 54-56); a wireless transmitter(col. 2 lines 54-57); and a control circuit in communication with said signal generating element,(col. 4 lines 38-53) said temperature sensor and said wireless transmitter(col. 38-53); said control circuit arranged to communicate precipitation data and temperature data via said wireless transmitter (col. 2 lines 54-67); an irrigation system interface configured for operation local to said irrigation controller(fig. 4), comprising: a receiver configured to wirelessly communicate with said wireless transmitter of said control device(element 10); an irrigation control circuit in communication with said receiver(fig. 4); and a user interface in communication with said irrigation control circuit(element 18); said irrigation control circuit having a routine generating an irrigation system interrupt signal based upon a comparison of at least one of said precipitation data and said temperature data with a predetermined environmental parameter, said predetermined environmental parameter being adjustable on said user interface (fig. 6, col. 1 line 67- col. 2 line 3, Col. 2 lines 18-21, 41-44, 58-67, col. 4 lines 10-34 ). As to claim 40, Runge teaches wherein said housing further comprises a top compartment and a bottom compartment; and wherein said hygroscopic material is disposed in said top compartment and said signal generating element and said wireless transmitter are disposed in said bottom compartment(fig. 2). As to claim 41, Runge teaches wherein said user interface further comprises a temperature display comprised of a display of said predetermined environmental parameter in the form of a temperature value(col. 8 lines 35-42). As to claim 42, Runge teaches wherein said user interface further comprises a rainfall interrupt display comprised of a display of said predetermined environmental parameter in the form of a rainfall value(col. 1 line 67- col. 2 line 3, Col. 2 lines 18-21, 41-44, 58-67, col. 8 lines 35-42 ). As to claim 43, Runge teaches wherein said rainfall value is a rainfall accumulation value (col. 1 line 67- col. 2 line 3, Col. 2 lines 18-21, 41-44, and 58-67). As to claim 44, Runge teaches wherein said user interface further comprises a temperature display comprised of a display of said predetermined environmental parameter corresponds to a temperature value (col. 8 lines 25-32 fig. 8). 

As to claim 47, Runge teaches a system for interrupting the operation of an irrigation system (fig. 6), responsive to user programmed information (col. 2 lines 18-21), comprising: a receiver portion capable of interrupting watering control signals from an irrigation controller(element 10); a wireless transceiver located within said receiver portion for receiving temperature and rainfall data transmitted directly from a local wireless sensor unit (fig. 4b, col. 2 lines 59-67); an irrigation controller system interface externally exposed on said receiver portion for connecting said receiver portion with said irrigation controller(fig. 6); a switch selectively operable to cause the interrupting of the watering control signals from the irrigation controller via the irrigation controller system interface(col. 6 lines 50-63, col. 8 lines 55-62) for either permitting or prohibiting watering by the irrigation controller (fig. 9 – watering allowed or suspended), and; a user interface disposed on said receiver portion for modifying and displaying a user adjustable rainfall threshold for interrupting said irrigation controller and a user adjustable temperature threshold for interrupting said irrigation controller(fig. 4b, col. 1 line 67- col. 2 line 9, Col. 2 lines 18-27, 41-44, 58-67). As to claim 48, Runge teaches wherein said user interface further comprises a signal strength indicator for displaying a wireless signal strength (col. 7 lines 24-31). As to claim 49, Runge teaches wherein said local wireless sensor unit comprises hygroscopic material that expands upon contact with moisture from water vapor, rain, snow, or ice (element 23). As to claim 50, Runge teaches wherein said local wireless sensor unit comprises a temperature sensor(col. 2 lines 54-59). As to claim 51, Runge teaches wherein said local wireless sensor unit further comprising a sensor which is capable of sensing whether rain is currently falling or a rate of rainfall, and which transmits control signals to the receiver(col. 3 lines 24-29). As to claim 52, Runge teaches further comprising a sensor which is capable of sensing whether rain is currently falling(col. 3 lines 24-29). As to claim 53, Runge teaches wherein said local wireless sensor unit further comprising a sensor which is capable of measuring a quantity of accumulated rainfall(col. 3 lines 30-31). As to claim 54, Runge teaches wherein said user interface further comprises a battery indicator(col. 7 lines 24-31). As to claim 55, Runge teaches wherein said user adjustable rainfall threshold is an amount of rainfall (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 56, Runge teaches wherein a rainfall accumulation sensor switch is disposed in a body of said local wireless sensor unit and is connected mechanically to a hygroscopic material and electrically to a sensor transmitter(fig. 2); said sensor transmitter being wirelessly connected to said receiver portion (element 6), said rainfall accumulation sensor switch being responsive to said hygroscopic material expanding a given amount indicative of a predetermined level of atmospheric precipitation (fig 2), said rainfall accumulation sensor switch enabling said transmitter to transmit signals to said receiver unit indicative of an atmospheric precipitation condition(col. 6 line 64- col. 7 line 23). As to claim 57, Runge teaches wherein the irrigation controller system interface is connected to the irrigation system by wiring(claim 10).

As to claim 58, Runge teaches wherein said control module is configuredto selectively interrupt the irrigation schedule based on sensing of the threshold environmental parameter by said first sensor; andwherein the setting of said threshold environmental parameter corresponding to said first sensor is selectively adjustable on said user interface of said control module (col. 3 lines 24-29).

 As to claim 59, Runge teaches wherein said irrigation system interface isconfigured to selectively interrupt the irrigation schedule based on the sensing of said environmental precipitation and comparing same to the at least one user-adjustable threshold value corresponding to the environmental precipitation(fig. 6, col. 1 line 67- col. 2 line 3, Col. 2 lines 18-21, 41-44, 58-67, col. 4 lines 10-34).
As to claim 60, Runge teaches wherein said routine is configured togenerate the irrigation system interrupt signal based upon a comparison of said precipitation data with a predetermined environmental parameter corresponding to a threshold environmental precipitation, said predetermined environmental parameter being adjustable on said user interface (fig. 6, col. 1 line 67- col. 2 line 3, Col. 2 lines 18-21, 41-44, 58-67, col. 4 lines 10-34).

Claims 61 seems to be a combination of claim 1 and 7 and would be covered by the citations on rationale in those claims above. 

As to claim 64, Runge teaches wherein the rainfall accumulation value is updated in accordance with a variable amount of expansion and contraction of a moisture absorptive material in the local wireless sensor unit. (col. 6 lines 20-42 This occurs when the sensor expanse then contracts based on rain fall).

Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 45-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Runge (U.S. Pat. 7,010,394) in view of Evelyn-Veere (U.S. PG Pub. 2005/0082382).

Runge teaches most of the claimed invention including an interface unit that allows a user to adjust the control values or limits of a weather sensor.  Runge also teaches that accumulated rain sensors are types of weather sensors.  Runge goes on to describe a user interface and using the user interface to change the temperature setting.  Although Runge doesn’t explicitly go into details about the rain accumulation sensor (as in claims 45-46), one or ordinary skill in the art would realize that the adjustment method would be similar to that of the temperature adjustment method. 

However, to further prosecution Examiner has shown below that that this concept was well known in the art at the time the invention was created as shown by Evelyn-Veere as follows:
As to claim 45, Evelyn-Veere teaches wherein said user interface further comprises a rainfall interrupt display comprised of a display of said predetermined environmental parameter corresponds to a rainfall value [0078]. As to claim 46, Evelyn-Veere teaches wherein said rainfall value corresponds to a rainfall accumulation value [0078]. 

Evelyn-Veere and Runge are analogous art because they are both directed to the same field of endeavor of irrigation control. 

Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was created to include the teachings of Evelyn-Veere into the teachings and methods of Runge.  The motivation to combine is that Runge teaches that a user interface allows a user to quickly and easily adjust control values or limits of weather sensors (col. 2 lines 20-33).

Claims 62 is rejected under 35 U.S.C. 103(a) as being unpatentable over Runge (U.S. Pat. 7,010,394) in view of  Hitt (U.S. PG Pub 2005/0090936).

Runge teaches most of the claimed invention, but fails to teach wherein the receiver portion transmits a request to the local wireless sensor unit for the rainfall accumulation value.

However, this is an obvious variation as taught by Hitt as follows:
Hitt teaches wherein the receiver portion transmits a request to the local wireless sensor unit for the rainfall accumulation value[0058].  Hitt teaches that the actuating (or any other for that matter) node can request data from a sensor node (rain fall in both Runge and Hitt embodiments). 

Therefore, it would have been obvious to one of ordinary skill in the art prior the invention being made to obtain rain sensor data from a sensor via a request as done by Hitt in the system and method as disclosed by Runge.  The motivation to combine is  that since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the sensor sending data when requested.  This could be done for reducing signals and obtaining them only when needed. 





Claims 1-44, 47-61, and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Runge (U.S. Pat. 7,010,394) in view of Klever (U.S. Pat. 5,836,339).

As to claim 1, Runge teaches a regulator system for regulating the operation of an irrigation system, responsive to user programmed information, comprising: a receiver portion capable of interrupting watering control signals from an irrigation controller (fig. 6); a wireless transceiver located within said receiver portion for receiving temperature and rainfall data transmitted directly from a local wireless sensor unit (fig. 4 element 10); an irrigation controller system interface externally exposed on said receiver portion for connecting said receiver portion with said irrigation controller (fig. 4, 6); a switch for bypassing the control signals from the receiver portion to the irrigation controller via the irrigation controller interface (col. 5 lines 26-30), for either permitting or prohibiting watering by the irrigation controller(col. 5 lines 26-30), and; a user interface disposed on said receiver portion for modifying and displaying a user adjustable rainfall threshold for interrupting said irrigation controller and a user adjustable temperature threshold for interrupting said irrigation controller (col. 1 line 67- col. 2 line 9, Col. 2 lines 18-27, 41-44, 58-67). Runge teaches an irrigation controller that controls an irrigation system based on sensors and thresholds.  Specifically, Runge teaches a user interface for modifying and displaying user adjustable limits such as rain and temperature thresholds.  
As shown above, the examiner firmly believes that the claimed invention is taught as a whole within Runge, however, even if one were to interpret that the reference is lacking, the present claims are still not allowable.  In support of the disclosure of Runge, Examiner has included Klever which shows unequivocally that Applicant's claimed invention at the time it was invented is not patentable.  

As to claims 1, 12, 16, 24, 39 and 47 Klever teaches a user interface disposed on said receiver portion for modifying and displaying a user adjustable rainfall threshold for interrupting said irrigation controller (abstract fig. 2 element 58 col. 4 line 66-col. 5 line 5). Klever teaches a rainfall sensor which is user adjustable at a user interface for controlling irrigation.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was created to include the teachings of Klever into the system and methods of Runge.  The motivation to combine is that Klever teaches using this type of precipitation detection gives the user fully automated operations of irrigation system in any weather condition(col. 3 lines 30-37) . This allows a user to make changes at a controller to the level of rainfall needed prior to shut off. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Runge with Klever since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  In this specific case it substitutes Runge’s rainfall sensor adjustment with the adjustment made at the controller of Klever. 
As to claim 2, Runge teaches wherein said user interface further comprises a signal strength indicator for displaying a wireless signal strength from said local wireless sensor unit (col. 7 lines 24-31). As to claim 3, Runge teaches wherein said local wireless sensor unit comprises hygroscopic material that expands upon contact with moisture from water vapor, rain, snow, or ice (element 23). As to claim 4, Runge teaches wherein said local wireless sensor unit comprises a temperature sensor (col. 2 lines 54-56). As to claim 5, Runge teaches wherein said local wireless sensor unit further comprising a rainfall detection sensor which is capable of sensing whether rain is currently falling or a rate of rainfall, and which transmits control signals to the receiver(col. 3 lines 24-29). As to claim 6, Runge teaches further comprising a rainfall detection sensor which is capable of sensing whether rain is currently falling (col. 3 lines 24-29). As to claim 7, Runge teaches wherein teaches wherein said one or more sensors and sensor electronics, the sensor electronics configured to detect a rainfall accumulation value corresponding to an accumulation of rainfall at the local wireless sensor unit, and the rainfall accumulation value being updated over time (col. 6 lines 17-43). Klever teaches this concept in fig. 5.  As to claim 8, Runge teaches wherein said user interface further comprises a battery indicator(col. 7 lines 24-31). As to claim 9, Runge teaches wherein said user adjustable rainfall threshold is an amount of rainfall (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 10, Runge teaches wherein a rainfall accumulation sensor switch is disposed in a body of said local wireless sensor unit and is connected mechanically to a hygroscopic material and electrically to a sensor transmitter (fig. 2); said sensor transmitter being wirelessly connected to said receiver portion (fig. 2 element 6), said rainfall accumulation sensor switch being responsive to said hygroscopic material expanding a given amount indicative of a predetermined level of atmospheric precipitation(fig. 2 col. 5 lines 57-63), said rainfall accumulation sensor switch enabling said transmitter to transmit signals to said receiver unit indicative of an atmospheric precipitation condition(fig. 2 col. 5 lines 57-63). As to claim 11, Runge teaches wherein the irrigation system interface is connected to the irrigation system by wiring(claim 10). As to claim 12, Runge teaches a regulator system for regulating the operation of an irrigation system (fig. 6), responsive to user programmed information(col. 2 lines 18-21), comprising: a receiver portion for interrupting an irrigation schedule of an irrigation controller(element 10); a programmable logic controller disposed within said receiver portion(element 18 fig. 4b); a wireless transceiver within said receiver portion for receiving temperature and rainfall data directly from a local wireless sensor unit and further relaying that data to said programmable logic controller(fig. 4b, col. 2 lines 59-67); an irrigation controller interface for connecting said receiver portion with the irrigation controller(fig. 4b); a user interface on an outer portion of said receiver and coupled to said programmable logic controller for modifying and displaying a user rainfall threshold for interrupting said irrigation controller and a temperature threshold for interrupting said irrigation controller(fig. 4b, col. 1 line 67- col. 2 line 9, Col. 2 lines 18-27, 41-44, 58-67). As to claim 13, Runge teaches wherein said user interface further comprises a signal strength indicator for displaying a wireless signal strength from said local wireless sensor unit(col. 7 lines 24-31). As to claim 14, Runge teaches wherein said user interface further comprises a battery indicator(col. 7 lines 24-31). As to claim 15, Runge teaches wherein said local wireless sensor unit comprises hygroscopic material that expands upon contact with moisture from water vapor, rain, snow, or ice(element 23). 

As to claim 16, Runge teaches a system for regulating an irrigation system comprising: a sensor assembly configured for operation at a remote location (element 2), comprising: a first sensor measuring an accumulation of precipitation(col. 2 lines 41-44); a second sensor measuring temperature(col. 2 lines 54-56); a wireless transmitter configured for wirelessly transmitting data (col. 2 lines 56-57); and a sensor assembly control circuit in communication with said first sensor (element 4 – Fig. 2a), said second sensor and said wireless transmitter(col. 2 lines 54-58); a control module configured for operation local to said irrigation controller(fig. 4B), comprising: a receiver configured to wirelessly communicate with said wireless transmitter of said sensor assembly(element 10); a module control circuit in communication with said receiver(element 12); and a user interface in communication with said module control circuitry(fig. 4b); wherein said control module is connected to said irrigation system to selectively interrupt an irrigation schedule based on sensing of a threshold environmental parameter by at least one of said first and second sensor(col. 2 lines 58-67); and, wherein a setting of said threshold environmental parameter is selectively adjustable on said user interface of said control module (col. 1 line 67- col. 2 line 9, Col. 2 lines 18-27, 41-44, 58-67,. Runge teaches an irrigation controller that controls an irrigation system based on sensors and thresholds.  Specifically, Runge teaches a user interface for modifying and displaying user adjustable limits such as rain and temperature thresholds.  As to claim 17, Runge teaches wherein said user interface further comprises a signal strength indicator depicting strength of a wireless signal between said wireless transmitter of said sensor assembly and said control module (col. 7 lines 24-31). As to claim 18, Runge teaches wherein said user interface further comprises a battery strength indicator(col. 7 lines 24-31). As to claim 19, Runge teaches wherein said user interface further comprises a digital indicator configured to display said threshold environmental parameter(col. 8 lines 35-37). As to claim 20, Runge teaches wherein said threshold environmental parameter is a user-determinable temperature value(col. 8 lines 35-42). As to claim 21, Runge teaches wherein said threshold environmental parameter is rainfall accumulation (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 22, Runge teaches wherein said threshold environmental parameter corresponds to a user-determinable temperature value(col. 8 lines 35-42). As to claim 23, Runge teaches wherein said threshold environmental parameter corresponds to a rainfall accumulation (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 24, Runge teaches system for regulating an irrigation system comprising: a control element configured for operation at a remote location (element 2), comprising: hygroscopic material positioned to contact environmental precipitation(element 23); a signal generator generating a signal correlating to expansion of said hygroscopic material as caused by contact of said environmental precipitation with said hygroscopic material(fig. 2 col. 6 line 64- col. 7 line 23); a temperature sensor(col. 2 lines 54-56); a wireless transmitter(col. 2 lines 54-57); and a control circuit in communication with said signal generator (col. 4 lines 38-53), said temperature sensor and said wireless transmitter(col. 4 lines 38-53); said control circuit configured to broadcast environmental precipitation data and temperature data via said wireless transmitter(col. 2 lines 54-67); an irrigation system interface configured for operation local to said irrigation controller(fig. 4), comprising: a receiver in wireless communication with said wireless transmitter of said control element(element 10); an interface control circuit in communication with said receiver(element 12); and a user interface in communication with said interface control circuit(col. 7 lines 58-60); wherein said irrigation system interface is connectable to said irrigation system to selectively interrupt an irrigation schedule based on sensing of at least one of said environmental precipitation and said temperature and a comparing same to at least one user-adjustable threshold value(fig. 6, col. 1 line 67- col. 2 line 3, Col. 2 lines 18-21, 41-44, 58-67, col. 4 lines 10-34 ). As to claim 25, Runge teaches wherein said user interface further comprises a digital indicator configured to display said at least one user-adjustable threshold value(claim 8). As to claim 26, Runge teaches wherein said at least one user-adjustable threshold value is a temperature value (col. 8 lines 35-37). As to claim 27, Runge teaches wherein said at least one user-adjustable threshold value is related to a rainfall amount (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 28, Runge teaches further comprising a second user-adjustable threshold value relating to a rainfall amount (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 29, Runge teaches wherein said user interface further comprises a wireless signal strength indicator (col. 7 lines 24-31). As to claim 30, Runge teaches wherein said user interface further comprises a wireless signal strength indicator (col. 7 lines 24-31). As to claim 31, Runge teaches wherein said user interface further comprises a battery strength indicator(col. 7 lines 24-31). As to claim 32, Runge teaches wherein said user interface further comprises a battery strength indicator(col. 7 lines 24-31). As to claim 33, Runge teaches wherein said user interface further comprises a digital indicator configured to display said at least one user-adjustable threshold value(col. 8 lines 35-42). As to claim 34, Runge teaches wherein said at least one user-adjustable threshold value is a temperature value (col. 8 lines 35-42). As to claim 35, Runge teaches wherein said at least one user-adjustable threshold value comprises a rainfall amount (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 36, Runge teaches further comprising a second user-adjustable threshold value comprises a rainfall amount (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 37, Runge teaches wherein said user interface further comprises a wireless signal strength indicator (col. 7 lines 24-31). As to claim 38, Runge teaches wherein said user interface further comprises a battery strength indicator (col. 7 lines 24-31). As to claim 39, Runge teaches a system for interrupting a function of an irrigation system comprising: a control device configured for operation at a remote location (element 2), comprising: a housing (fig. 2) ; hygroscopic material disposed in said housing and exposed to environmental precipitation (element 23); a signal generating element associated with said hygroscopic material generating an output corresponding to expansion of said hygroscopic material (fig. 2, col 6 line 64- col. 7 line 23); a temperature sensor (col. 2 lines 54-56); a wireless transmitter(col. 2 lines 54-57); and a control circuit in communication with said signal generating element,(col. 4 lines 38-53) said temperature sensor and said wireless transmitter(col. 38-53); said control circuit arranged to communicate precipitation data and temperature data via said wireless transmitter (col. 2 lines 54-67); an irrigation system interface configured for operation local to said irrigation controller(fig. 4), comprising: a receiver configured to wirelessly communicate with said wireless transmitter of said control device(element 10); an irrigation control circuit in communication with said receiver(fig. 4); and a user interface in communication with said irrigation control circuit(element 18); said irrigation control circuit having a routine generating an irrigation system interrupt signal based upon a comparison of at least one of said precipitation data and said temperature data with a predetermined environmental parameter, said predetermined environmental parameter being adjustable on said user interface (fig. 6, col. 1 line 67- col. 2 line 3, Col. 2 lines 18-21, 41-44, 58-67, col. 4 lines 10-34 ). As to claim 40, Runge teaches wherein said housing further comprises a top compartment and a bottom compartment; and wherein said hygroscopic material is disposed in said top compartment and said signal generating element and said wireless transmitter are disposed in said bottom compartment(fig. 2). As to claim 41, Runge teaches wherein said user interface further comprises a temperature display comprised of a display of said predetermined environmental parameter in the form of a temperature value(col. 8 lines 35-42). As to claim 42, Runge teaches wherein said user interface further comprises a rainfall interrupt display comprised of a display of said predetermined environmental parameter in the form of a rainfall value(col. 1 line 67- col. 2 line 3, Col. 2 lines 18-21, 41-44, 58-67, col. 8 lines 35-42 ). As to claim 43, Runge teaches wherein said rainfall value is a rainfall accumulation value (col. 1 line 67- col. 2 line 3, Col. 2 lines 18-21, 41-44, and 58-67). As to claim 44, Runge teaches wherein said user interface further comprises a temperature display comprised of a display of said predetermined environmental parameter corresponds to a temperature value (col. 8 lines 25-32 fig. 8). 

As to claim 47, Runge teaches a system for interrupting the operation of an irrigation system (fig. 6), responsive to user programmed information (col. 2 lines 18-21), comprising: a receiver portion capable of interrupting watering control signals from an irrigation controller(element 10); a wireless transceiver located within said receiver portion for receiving temperature and rainfall data transmitted directly from a local wireless sensor unit (fig. 4b, col. 2 lines 59-67); an irrigation controller system interface externally exposed on said receiver portion for connecting said receiver portion with said irrigation controller(fig. 6); a switch selectively operable to cause the interrupting of the watering control signals from the irrigation controller via the irrigation controller system interface(col. 6 lines 50-63, col. 8 lines 55-62) for either permitting or prohibiting watering by the irrigation controller (fig. 9 – watering allowed or suspended), and; a user interface disposed on said receiver portion for modifying and displaying a user adjustable rainfall threshold for interrupting said irrigation controller and a user adjustable temperature threshold for interrupting said irrigation controller(fig. 4b, col. 1 line 67- col. 2 line 9, Col. 2 lines 18-27, 41-44, 58-67). As to claim 48, Runge teaches wherein said user interface further comprises a signal strength indicator for displaying a wireless signal strength (col. 7 lines 24-31). As to claim 49, Runge teaches wherein said local wireless sensor unit comprises hygroscopic material that expands upon contact with moisture from water vapor, rain, snow, or ice (element 23). As to claim 50, Runge teaches wherein said local wireless sensor unit comprises a temperature sensor(col. 2 lines 54-59). As to claim 51, Runge teaches wherein said local wireless sensor unit further comprising a sensor which is capable of sensing whether rain is currently falling or a rate of rainfall, and which transmits control signals to the receiver(col. 3 lines 24-29). As to claim 52, Runge teaches further comprising a sensor which is capable of sensing whether rain is currently falling(col. 3 lines 24-29). As to claim 53, Runge teaches wherein said local wireless sensor unit further comprising a sensor which is capable of measuring a quantity of accumulated rainfall(col. 3 lines 30-31). As to claim 54, Runge teaches wherein said user interface further comprises a battery indicator(col. 7 lines 24-31). As to claim 55, Runge teaches wherein said user adjustable rainfall threshold is an amount of rainfall (col. 1 line 67- col. 2 line 3, col. 2 lines 18-21, 24-25). As to claim 56, Runge teaches wherein a rainfall accumulation sensor switch is disposed in a body of said local wireless sensor unit and is connected mechanically to a hygroscopic material and electrically to a sensor transmitter(fig. 2); said sensor transmitter being wirelessly connected to said receiver portion (element 6), said rainfall accumulation sensor switch being responsive to said hygroscopic material expanding a given amount indicative of a predetermined level of atmospheric precipitation (fig 2), said rainfall accumulation sensor switch enabling said transmitter to transmit signals to said receiver unit indicative of an atmospheric precipitation condition(col. 6 line 64- col. 7 line 23). As to claim 57, Runge teaches wherein the irrigation controller system interface is connected to the irrigation system by wiring(claim 10).

As to claim 58, Runge teaches wherein said control module is configuredto selectively interrupt the irrigation schedule based on sensing of the threshold environmental parameter by said first sensor; andwherein the setting of said threshold environmental parameter corresponding to said first sensor is selectively adjustable on said user interface of said control module (col. 3 lines 24-29).

 As to claim 59, Runge teaches wherein said irrigation system interface isconfigured to selectively interrupt the irrigation schedule based on the sensing of said environmental precipitation and comparing same to the at least one user-adjustable threshold value corresponding to the environmental precipitation(fig. 6, col. 1 line 67- col. 2 line 3, Col. 2 lines 18-21, 41-44, 58-67, col. 4 lines 10-34).
As to claim 60, Runge teaches wherein said routine is configured togenerate the irrigation system interrupt signal based upon a comparison of said precipitation data with a predetermined environmental parameter corresponding to a threshold environmental precipitation, said predetermined environmental parameter being adjustable on said user interface (fig. 6, col. 1 line 67- col. 2 line 3, Col. 2 lines 18-21, 41-44, 58-67, col. 4 lines 10-34).


Claims 61 seems to be a combination of claim 1 and 7 and would be covered by the citations on rationale in those claims above. 

As to claim 64, Runge teaches wherein the rainfall accumulation value is updated in accordance with a variable amount of expansion and contraction of a moisture absorptive material in the local wireless sensor unit. (col. 6 lines 20-42 This occurs when the sensor expanse then contracts based on rain fall).



Claims 45-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Runge (U.S. Pat. 7,010,394) in view of Klever (U.S. Pat. 5,836,339) in view of Evelyn-Veere (U.S. PG Pub. 2005/0082382).

Runge in view of Klever teaches most of the claimed invention including an interface unit that allows a user to adjust the control values or limits of a weather sensor.  Runge also teaches that accumulated rain sensors are types of weather sensors.  Runge goes on to describe a user interface and using the user interface to change the temperature setting.  Although Runge doesn’t explicitly go into details about the rain accumulation sensor (as in claims 45-46), one or ordinary skill in the art would realize that the adjustment method would be similar to that of the temperature adjustment method. 

However, to further prosecution Examiner has shown below that that this concept was well known in the art at the time the invention was created as shown by Evelyn-Veere as follows:
As to claim 45, Evelyn-Veere teaches wherein said user interface further comprises a rainfall interrupt display comprised of a display of said predetermined environmental parameter corresponds to a rainfall value [0078]. As to claim 46, Evelyn-Veere teaches wherein said rainfall value corresponds to a rainfall accumulation value [0078]. 

Evelyn-Veere and Runge are analogous art because they are both directed to the same field of endeavor of irrigation control. 

Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was created to include the teachings of Evelyn-Veere into the teachings and methods of Runge modified by Klever.  The motivation to combine is that Runge teaches that a user interface allows a user to quickly and easily adjust control values or limits of weather sensors (col. 2 lines 20-33).

Claims 62 is rejected under 35 U.S.C. 103(a) as being unpatentable over Runge (U.S. Pat. 7,010,394) in view of  Hitt (U.S. PG Pub 2005/0090936).

Runge teaches most of the claimed invention, but fails to teach wherein the receiver portion transmits a request to the local wireless sensor unit for the rainfall accumulation value.

However, this is an obvious variation as taught by Hitt as follows:
Hitt teaches wherein the receiver portion transmits a request to the local wireless sensor unit for the rainfall accumulation value[0058].  Hitt teaches that the actuating (or any other for that matter) node can request data from a sensor node (rain fall in both Runge and Hitt embodiments). 

Therefore, it would have been obvious to one of ordinary skill in the art prior the invention being made to obtain rain sensor data from a sensor via a request as done by Hitt in the system and method as disclosed by Runge.  The motivation to combine is  that since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the sensor sending data when requested.  This could be done for reducing signals and obtaining them only when needed. 

Response to Arguments
Applicant's arguments filed 12-5-22 have been fully considered but they are not persuasive. Examiner believe that claim 7 is still taught by both Runge and Klever and new citations for the amendments can be seen above.
Claims 61 are also not patentable for the reason above.
Claims 62 is also not patentable in view of Hitt.
Claims 63 and 65-67 are objected below.

Allowable Subject Matter
Claims 63 and 65-67 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reason for allowance is that the prior art does not teach limitations set forth in 63, 65, 67 and in conjunction with the intervening claims.

Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119